DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on 08/01/2022. The objections to the specification have been withdrawn. The 35 U.S.C. 112(b) rejections have been withdrawn in light of the amended claims. Claims 1-20 remain pending for consideration on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



    PNG
    media_image1.png
    669
    609
    media_image1.png
    Greyscale
Claims 1-3 & 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Saida (US 20130233849 A1), and further in view of Kim (US 20150155155 A1).


    PNG
    media_image2.png
    720
    640
    media_image2.png
    Greyscale




Regarding Claim 1, Saida teaches an apparatus comprising:
a cylindrical waveguide cavity [12'; Figs. 7A-C; ¶ 0059];
a non-conductive conduit arranged to carry liquid flowing through a central area of the waveguide cavity [60; Figs. 7A-C ; ¶0053];
Saida does not teach a microwave waveguide configured to deliver microwave power along a direction of the longitudinal axis of the cylindrical waveguide cavity in the TE(1,1) mode to heat the liquid.
Saida does disclose the waveguide [20; Figs. 1, 7A-C; ¶ 0048] and that microwave power is delivered along a direction of the longitudinal axis [C’] of the cylindrical waveguide [12’; ¶ 0062; Fig. 7A-C], however it does not propagate a TE(1,1) mode.
However, Kim discloses a system wherein a TE(1,0) mode propagates in a rectangular waveguide [110; ¶ 0044], then the microwave plasma lamp converts linearly polarized microwaves into elliptically polarized microwaves [¶ 0054], such as a TE(1,1) mode using a cylindrical waveguide [¶ 0006; ¶ 0056].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Saida to have a microwave waveguide configured to deliver microwave power along the cylindrical waveguide cavity in the TE(1,1) mode to heat the liquid, in view of the teachings of Kim, in order to prevent puncture of the bulb (or in this case the non-conductive conduit) resulting from local heating [¶ 0090].


Regarding Claim 2, Saida, as modified, teaches the invention of claim 1 above and Kim teaches wherein a TE(1,0) mode propagates in a rectangular waveguide [110; ¶ 0044], then the microwave plasma lamp converts linearly polarized microwaves into elliptically polarized microwaves [¶ 0054], such as a TE(1,1) mode using a cylindrical waveguide [¶ 0006; ¶ 0056; ¶ 0057].

Regarding Claim 3, Saida, as modified, teaches the invention of claim 2 above and Saida teaches wherein the microwave waveguide [20] is a rectangular waveguide [Figs. 1, 7A-C] coupled to the cylindrical waveguide cavity at an outer wall port of the cylindrical waveguide cavity [Figs. 7A-C; ¶ 0061 discloses collars 15a' to fix the flange 22 of the waveguide 20 onto the cavity] having a first long dimension oriented in the longitudinal direction with respect to the cylindrical waveguide cavity and a second short dimension oriented perpendicularly to the long dimension [Figs. 7A-C].
The rectangular waveguide itself does not have the disclosed orientation. However, the iris slit [11'; Figs. 7A-C] through which the microwaves propagate from the waveguide into the chamber has this orientation, therefore fulfilling the same purpose and is considered equivalent [Figs. 7A-B; ¶ 0063].

Regarding Claim 6, Saida, as modified, teaches the invention of claim 4 above and Saida teaches wherein the microwave power frequency is 2.45Ghz [¶ 0063].



Regarding Claim 7, Saida, as modified, teaches the invention of claim 1 above and Saida teaches wherein the cylindrical waveguide cavity further comprises two pressure-sealed ports [18a', 18b'; Figs. 7A, 7C; ¶ 0061] through which the non-conductive conduit enters and leaves the cylindrical waveguide cavity [¶ 0061].
However, the two ports are not positioned centrally at longitudinal end caps of the cylindrical waveguide cavity, they are located at edges of the end caps abutting the top and bottom walls 13', 14' [Fig. 7C]. This is considered obvious as a rearrangement of parts and design choice wherein the ports could be located axially in the center if one so desired during design.

Regarding Claim 8, Saida, as modified, teaches the invention of claim 1 above and Saida teaches wherein the non-conductive conduit is selected from the group consisting of: a conduit arranged co-axially along the longitudinal axis; a helical conduit arranged along the longitudinal axis and surrounding the longitudinal axis; and a conduit arranged co-axially along the longitudinal axis and including a central spacer [Another embodiment of Saida discloses a flow tube [160; Fig. 15; ¶ 0101] wherein the tube is disposed co-axially along the longitudinal axis C’ [¶ 0101; Figs. 7A-C; apparent from inspection].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Saida and Kim as applied to claim 4 above, and further in view of Fujii (US 20160157330 A1).

Regarding Claim 4, Saida, as modified, teaches the invention of claim 3 above and Saida teaches wherein the cylindrical waveguide cavity has a radius of equal to or less than 1.2A 
Saida does not teach wherein the rectangular microwave waveguide has a first long dimension of A and a second short dimension of 0.5A, where A is the half-wavelength of the microwave power frequency.
Saida's apparatus uses the example of 2,450 MHz (2.45 GHz) and discloses that an example diameter L to be 93.7mm (radius = L/2 = 46.85 mm) [¶ 0063]. Under the same conditions of 2.45 GHz, the instant application provides a half wavelength A of 6.1cm. Therefore, the disclosed example radius of the instant application at 2.45 GHz is (6.1)(1.2) = 7.32 cm (73.2 mm). The disclosed dimensions of Saida (46.85mm) correspond with the claimed range.
Regarding the rectangular microwave waveguide, Fujii teaches a resonator body [1] with a rectangular waveguide [7] and also teaches that the rectangular waveguide is generally designed in such a way that the ratio of the long side to the short side of its cross-section is 2:1 [¶ 0046]. Fujii also teaches that the dimensions of the rectangular waveguide are dependent on the wavelength of the microwave [¶ 0046; Eq. 1]
Due to the prior art's correlation in cylindrical dimensions and in view of the teachings of Fujii, it is considered inherent that the Saida’s waveguide has appropriate size ratios, as well as the iris. Also see Figs. 7A-C, wherein the rectangular shapes of the waveguide and iris, apparent from inspection, have approximated 2:1 ratios of length and width.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Saida and Kim as applied to claim 4 above, and further in view of Lojek (US 20100059508 A1).

Regarding Claim 5, Saida, as modified, teaches the invention of claim 4 above.
Saida does not teach wherein the cylindrical waveguide cavity has a length in the longitudinal direction of at least 4A.
However, Saida does disclose an axial direction length H [Fig. 7A] which may be designed to have a necessary length as appropriate because an electric field is generated in the direction of the center axis [¶ 0064]. Additionally, Lojek teaches a microwave transmission waveguide system [100] comprising a rectangular waveguide [104a] coupled to a cylindrical waveguide [106] [Fig. 1; Abstract]. Lojek also teaches that the length of cylindrical waveguide helps facilitates a more uniform energy distribution of the microwaves as they propagate through the cylindrical waveguide [¶ 0028]. Thus, the length of the cylindrical waveguide is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is a cylindrical waveguide that uniformly distributes the energy of microwaves.
Therefore, since the general condition of the claim is disclosed by the prior art reference, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide wherein the cylindrical waveguide cavity has a length in the longitudinal direction of at least 4A in order to achieve a uniform energy distribution.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Saida and Kim as applied to claim 1 above, and further in view of Hun (KR 20120026876 A).

Regarding Claim 9, Saida, as modified, teaches the invention of claim 1 above.
Saida does not further teach comprising an electric vehicle battery system or an electric vehicle passenger heating system coupled to receive the heated liquid from the non-conductive conduit.
However, Hun discloses a system wherein cooling water is heated with microwaves and is provided to the heater core through a cooling water line [Abstract].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Saida to further comprise an electric vehicle battery system or an electric vehicle passenger heating system coupled to receive the heated liquid from the non-conductive conduit, in view of the teachings of Hun, in order to use the coolant as a separate heater to compensate for insufficient heating of the fuel cell [¶ 0025].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saida and Kim as applied to claim 1 above, and further in view of Jeon (KR 2044489 B1).




Regarding Claim 10, Saida, as modified, teaches the invention of claim 1 above.
Saida does not teach wherein the apparatus further comprises a combi boiler system coupled to receive the heated liquid from the non-conductive conduit.
However, Jeon discloses a system wherein a boiler has a magnetron to generate microwaves and an inner cylinder conducts heat generated by the microwaves to heat the fluid of a circulation pipe [Abstract].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Saida to have wherein the apparatus further comprises a combi boiler system coupled to receive the heated liquid from the non-conductive conduit, in view of the teachings of Jeon, because the temperature distribution of hot water and steam is made uniform by utilizing a heat storage body that transfers heat of a heating element heated by microwaves [Abstract].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Saida and Kim as applied to claim 1 above, and further in view of Foxcroft (AU 649913 B).






Regarding Claim 11, Saida, as modified, teaches the invention of claim 1 above.
Saida does not further teach comprising an absorption refrigeration system coupled to receive the heated liquid from the non-conductive conduit.
However, Foxcroft discloses an air-cooling system wherein the heat source may be derived from microwaves to heat an oil or water and be stored in a small holding tank [Pg. 2, lines 18-20].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Saida to further comprise an absorption refrigeration system coupled to receive the heated liquid from the non-conductive conduit, in view of the teachings of Foxcroft, in order to pass an even-temperature liquid to the actual cooling circuit [Pg. 2, lines 21-25].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Saida and Kim as applied to claim 1 above, and further in view of Dev (US 10648712 B1).








Regarding Claim 12, Saida, as modified, teaches the invention of claim 1 above.
Saida does not further teach comprising the liquid, wherein the liquid is a mixture of lithium bromide (LiBr) salts and water.
However, Dev discloses an absorption refrigeration system wherein water and lithium bromide are employed as the refrigerant and absorber [Col. 4, lines 43-47].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Saida to have wherein the liquid is a mixture of lithium bromide (LiBr) salts and water, in light of the teachings of Dev, because lithium bromide absorbs the gaseous refrigerant such as water vapor [Col. 5, lines 45-55].

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Saida and Kim as applied to claim 1 above, and further in view of Ripley (US 10371445 B1).









Regarding Claim 13, Saida, as modified, teaches the invention of claim 1 above.
Saida does not further teach comprising a heat transfer system thermally coupled to the non-conductive conduit outside of the cylindrical waveguide cavity to absorb heat from the liquid.
However, Ripley discloses a system wherein a liquid flows through a heat able body heated by microwaves in order to absorb heat from the body and the fluid dissipates the heat through a chamber [201] and a chamber wall [200; Fig. 4, Col. 8, lines 45-59].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Saida to further comprise a heat transfer system thermally coupled to the non-conductive conduit outside of the cylindrical waveguide cavity to absorb heat from the liquid, in view of the teachings of Ripley, in order to  carry the absorbed heat to other portions of the system to ensure a proper temperature gradient in the heat able body [Col. 8, lines 60-67].








Regarding Claim 14, Saida teaches a method comprising:
moving a liquid along a central area of a cylindrical waveguide cavity [5; Fig. 1; ¶0025];
delivering microwave power to the cylindrical waveguide cavity such that the microwave power propagates longitudinally along the cylindrical waveguide cavity in a TE(1,1) mode and heats the liquid [¶ 0050];
Saida does not teach moving the heated liquid from the cylindrical waveguide cavity to a heat transfer system; and transferring heat out of the heated liquid at the heat transfer system.
However, Ripley discloses a system wherein a liquid flows through a heat able body heated by microwaves in order to absorb heat from the body and the fluid dissipates the heat through a chamber [201] and a chamber wall [200; Fig. 4, Col. 8, lines 45-59].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Saida to move the heated liquid from the cylindrical waveguide cavity to a heat transfer system and transfer heat out of the heated liquid at the heat transfer system, in view of the teachings of Ripley, in order to carry the absorbed heat to other portions of the system to ensure a proper temperature gradient in the heat able body [Col. 8, lines 60-67].



Regarding Claim 15, Saida, as modified, teaches the method of claim 14 above and Saida teaches further comprising delivering the microwave power to the cylindrical waveguide cavity [5; Fig. 1; ¶0025]with a rectangular microwave waveguide [Figs. 1, 7A-C] in which the microwave power propagates in a TE(1,0) mode, wherein the rectangular microwave waveguide is coupled to the cylindrical waveguide cavity such that the microwave power is converted to propagate in the TE(1,1) mode in the cylindrical waveguide cavity [¶ 0049-0050].

Regarding Claim 16, Saida, as modified, teaches the method of claim 15 above and Saida teaches wherein the rectangular microwave waveguide is coupled to the cylindrical waveguide cavity at an outer wall port of the cylindrical waveguide cavity [Figs. 7A-C; ¶ 0061 discloses collars 15a' to fix the flange 22 of the waveguide 20 onto the cavity] having a first long dimension oriented in the longitudinal direction with respect to the cylindrical waveguide cavity and a second short dimension oriented perpendicularly to the long dimension of the cylindrical waveguide cavity.
The rectangular waveguide itself does not have the disclosed orientation. However, the iris slit [11'; Figs. 7A-C] through which the microwaves propagate from the waveguide into the chamber have this orientation, therefore fulfilling the same purpose [Figs. 7A-B; ¶ 0063].




Regarding Claim 17, Saida, as modified, teaches the method of claim 14 above and Saida teaches wherein the liquid is moved along a central area of the cylindrical waveguide cavity in a non-conductive conduit.
Another embodiment of Saida discloses a flow tube [160; Fig. 15; ¶ 0101] wherein the tube is made of a material whose microwave absorption is relatively poor, for example, quartz glass [¶ 0101].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Saida, Kim and Ripley as applied to claim 14 above, and further in view of Hun.

Regarding Claim 18, Saida, as modified, teaches the method of claim 14 above.
Saida does not teach wherein the heat transfer system is a heater for an electric vehicle battery system or passenger compartment heater system.
However, Hun discloses a system wherein cooling water is heated with microwaves and is provided to the heater core through a cooling water line [Abstract].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Saida to have wherein the heat transfer system is a heater for an electric vehicle battery system or passenger compartment heater system, in view of the teachings of Hun, in order to use the coolant as a separate heater to compensate for insufficient heating of the fuel cell [¶ 0025].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Saida, Kim and Ripley as applied to claim 14 above, and further in view of Foxcroft.

Regarding Claim 19, Saida, as modified, teaches the method of claim 14 above.
Saida does not teach wherein the heat transfer system is an absorption refrigeration system.
However, Foxcroft discloses an air-cooling system wherein the heat source may be derived from microwaves to heat an oil or water and be stored in a small holding tank [Pg. 2, lines 18-20].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Saida to have wherein the heat transfer system is an absorption refrigeration system, in view of the teachings of Foxcroft, in order to pass an even-temperature liquid to the actual cooling circuit [Pg. 2, lines 21-25].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Saida, Kim and Ripley as applied to claim 14 above, and further in view of Jeon.






Regarding Claim 20, Saida, as modified, teaches the method of claim 14 above.
Saida does not teach wherein the heat transfer system is a combi boiler system.
However, Jeon discloses a system wherein a boiler has a magnetron to generate microwaves and an inner cylinder conducts heat generated by the microwaves to heat the fluid of a circulation pipe [Abstract].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Saida to have wherein the heat transfer system is a combi boiler system, in view of the teachings of Jeon, because the temperature distribution of hot water and steam is made uniform by utilizing a heat storage body that transfers heat of a heating element heated by microwaves [Abstract].

Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive.
The applicant argues that the invention of independent claims 1 and 16 does not require a resonant cavity, and does not use TM(11) or TM(01) modes to propagate the microwave energy the way Saida does. The applicant also argues that Saida does not identify the TE(11) mode, that the mode is not delivered by the waveguide, and that it is not “to heat the liquid” as claimed, because Saida said it should be reduced or eliminated.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments regarding paragraph [0050] of Saida are considered moot as the TE mode generated is considered a phenomena and reduced when the waveguide intends to transmit a microwave in a TM mode. However, the waveguide of Saida that generates TM mode microwaves is not used in the basis of the rejection. Instead, Saida is combined with Kim. 
As stated above in the rejection of claim 1, Saida is interpreted in combination with Kim wherein Kim provides an alternative waveguide [110] that propagates a TE(10) mode [¶ 0044] in order to excite a TE(11) mode through a cylindrical waveguide [¶ 0006]. 
The applicant argues that the TE(11) mode is not delivered by the waveguide but is incidentally created by asymmetries in the chamber. 
However, the claim is not written as to deliver the TE(11) from the waveguide, rather the waveguide delivers microwave power along a direction of the longitudinal axis of the cylindrical waveguide cavity in a TE(11) mode. Additionally, paragraph [0005] of the specification states that “…the microwave waveguide is adapted to carry the microwave power in a TE(1,0) mode and is coupled to the cylindrical waveguide cavity in a manner adapted to convert the microwave power to propagate along the cylindrical waveguide cavity in the TE(1,1) mode”. Therefore, the applicant’s argument for nonobviousness is not commensurate with the scope of the claim as written.
The applicant argues that the combination of Saida with Kim does not heat a liquid, as Kim uses the system for a plasma discharge lamp.
However, Kim teaches that the elliptically-polarized microwaves heat the bulb located within the cylindrical waveguide [¶ 0006]. The bulb in Kim is considered equivalent to the non-conductive conduit [130] of the claimed invention and the flow tube [60] of Saida wherein liquid flows through. Thus reinforcing that the combination of Saida and Kim would instead heat the liquid disposed within the flow tube [60] of Saida, and that the teaching provided by Kim is that the TE(11) mode would provide heat in such a way to prevent puncture of the flow tube [¶ 0090].
The applicant argues that an “obvious to try” argument for the rejection is not proper under MPEP 2143.03 and MPEP 2145, claiming that Saida is “teaching away” from TE modes in paragraph [0050].
However, Saida is only teaching that the TE mode should be inhibited when they are a byproduct if the planned mode for the waveguide is to transmit microwaves in the TM mode. Saida does not teach that microwaves in the TE mode should be inhibited when the planned mode for the waveguide is TE, which is the case for the combination of Saida and Kim as stated above. Saida only states that microwaves in the TE mode cause undesirable phenomena and should be inhibited when the waveguide transmits microwaves in the TM mode, which is not the case for the combination of Saida and Kim, wherein the waveguide is instead transmitting in a TE mode from the start.
To clarify, the Saida provides the claimed structure of the cylindrical waveguide and flow tube through which the liquid travels and Kim provides the rectangular waveguide which transmits microwaves in the TE(10) mode to propagate microwaves in the TE(11) mode through the cylindrical waveguide to heat the liquid within the flow tube.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH S MYERS whose telephone number is (571)272-5102. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/           Primary Examiner, Art Unit 3763                                                                                                                                                                                             


/KEITH STANLEY MYERS/           Examiner, Art Unit 3763